UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7823



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILTON FELIPE BELTRE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-96-197-5)


Submitted:   February 24, 2005             Decided:    March 8, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilton Felipe Beltre, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wilton Felipe Beltre appeals the district court’s order

denying his motion to rescind his fine.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See United States v. Beltre, No.

CR-96-197-5 (E.D.N.C. Sept. 29, 2004).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -